Per Curiam:

In each of these cases the defendant was charged by information with giving intoxicating liquor to a minor. There was no evidence to sustain the charge of giving intoxicating liquor to a minor, but there was evidence, admitted over the objection and exception of the defendant, of sales by the defendant of intoxicating liquor to the minor named in the information. The defendant in each case was found guilty, his motion for a new trial was denied, and he was sentenced.
Each of these cases is reversed on the authority of The State v. Fletcher, ante, p. 620.